

116 HR 7493 IH: Granny Pods Study Act of 2020
U.S. House of Representatives
2020-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7493IN THE HOUSE OF REPRESENTATIVESJuly 6, 2020Mr. Griffith introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Administrator of the Centers for Medicare & Medicaid Services to conduct a study on temporary family health care structures.1.Short titleThis Act may be cited as the Granny Pods Study Act of 2020.2.Study on temporary family health care structures(a)StudyThe Administrator of the Centers for Medicare & Medicaid shall conduct a study on provision of long term care to mentally or physically impaired individuals using temporary family health care structures. The study shall include:(1)An identification of the services currently covered by Medicare program or the Medicaid program that could reasonably be provided in a temporary family health care structure by a caregiver or a home health provider.(2)A determination of reasonable reimbursement rates for those services identified under paragraph (1) provided in a temporary family health care structure setting.(3)The cost differential between such rates and the rates for such services furnished in a nursing facility.(b)ReportNot later than 2 years after the date of enactment of this Act, the Secretary of Health and Human Services, in coordination with other Federal agencies, if appropriate, shall submit to the Committee on Energy and Commerce of the House of Representatives a report on the activities undertaken pursuant to subsection (a) and the results of the study conducted under such subsection.3.DefinitionsFor purposes of this Act:(1)Temporary family health care structureThe term temporary family health care structure means a transportable residential structure, providing an environment facilitating a caregiver’s provision of care for a mentally or physically impaired individual, that—(A)is primarily assembled at a location other than its site of installation;(B)is limited to one occupant who shall be the mentally or physically impaired person; and(C)has no more than 300 gross square feet.(2)Long term careThe term long term care means care equivalent to that which would be covered by the Medicare or Medicaid program in a residential nursing facility if furnished to a beneficiary under such program.(3)CaregiverThe term caregiver means an adult who provides care for a mentally or physically impaired person. A caregiver shall be either related by blood, marriage, or adoption to, or the legally appointed guardian of, the mentally or physically impaired person for whom the caregiver is caring.(4)Mentally or physically impaired individualThe term mentally or physically impaired individual means an individual who qualifies for benefits under the Medicare or Medicaid program and requires assistance with two or more activities of daily living, as certified in writing provided by a physician licensed by the State in which the individual resides.